Citation Nr: 0506277	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed athlete's 
foot.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed neck and 
shoulder spasms.  

4.  Entitlement to service connection for a claimed left hip 
disorder.  

5.  Entitlement to service connection for a claimed sinus 
disorder.  

6.  Entitlement to service connection for a claimed 
psychiatric disorder.  

7.  Entitlement to service connection for a claimed hand 
disorder.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability.  

9.  Entitlement to a compensable evaluation for the service-
connected right foot scar.  

10.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1997 to 
September 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

The Board notes that, in August 2000, the veteran withdrew 
the issues of service connection for the residuals of an 
anthrax shot, a disorder of the eyes, a heart disorder and 
athlete's foot.  

Subsequently, the veteran indicated that he wished to pursue 
his appeal with respect to the issue of service connection 
for athlete's foot.  Thus, with the exception of the latter, 
these matters are not before the Board for the purpose of 
appellate review.  

By February 2000 rating decision, the RO granted service 
connection for sleep apnea.  In a statement dated in January 
2002, the veteran stated his desire for a 50 percent rating 
for that service-connected disability.  

In a November 2002 rating decision, the RO assigned a 50 
percent evaluation for the service-connected sleep apnea, and 
this issue is not before the Board.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997) (holding that an issue is 
moot when the full benefit sought is granted).  

In July 2004, the RO certified the claim for an evaluation in 
excess of 20 percent for the service-connected low back 
disability for appeal.  However, the Board finds that the 
veteran has not filed a timely Substantive Appeal regarding 
this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004) (detailing procedures for appealing RO determinations 
to the Board).  

In the May 2000 VA Form-9, the veteran indicated that he 
wished to appear for a hearing in Washington, D.C.  However, 
he signed a statement indicating that he would be satisfied 
with a local hearing before a Hearing Officer at the RO.  
Such hearings were held in August 2000 and in November 2001.  

The matters of service connection for athlete's foot, 
headaches, a neck and shoulder disorder, a left hip disorder 
and a psychiatric disorder, the claim for an increased rating 
for the service-connected right knee disability, and the 
issue of special monthly compensation based on the need for 
special aid and attendance or at the housebound rate are 
addressed in the REMAND portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
sinus disorder due to any event or incident in service.  

2.  The veteran is not shown to be suffering from a hand 
disorder due to any event or incident in service.  

3.  The service-connected right foot scar is not shown to be 
symptomatic or otherwise productive of disablement.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a sinus disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a disability of the 
hands due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected right foot scar have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (2002, 
2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  Indeed, in September 2002 and 
in April 2003, the veteran stated in writing that he had no 
further evidence to submit.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at two personal 
hearings at the RO.  

Further, by the May 2000 and January 2002 Statements of the 
Case, an August 2002 letter, and November 2000, January 2002, 
December 2002, April 2004 and May 2004 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised, via the totality of these 
documents, regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  The Board emphasizes 
that, in September 2002, the veteran signed a statement 
reflecting that he had been fully advised of the provisions 
of VCAA.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

No sinus disorder was noted at the time of the veteran's 
entry into service.  Similarly, no complaints regarding the 
hands were noted.  

In February 1998, during military service, nasal congestion 
and other symptoms were recorded, and viral syndrome was 
diagnosed.  

In March 1998, later in service, the veteran complained of 
having sinus congestion.  Sinusitis was diagnosed.  In 
November 1998, swollen mucosa were observed.  

A July 1999 X-ray study revealed that the paranasal sinuses 
were noteworthy for bilateral mucoperioseteal disease in the 
maxillary and the ethmoid air cells.  On the service 
discharge examination, no sinus or hand disorder was found.  

An October 1999 computed tomography (CT) scan of the sinuses 
revealed minimal mucosal thickening of some of the paranasal 
sinuses.  In a VA medical examination report pursuant to 
examination that date, the examiner asserted that there was 
no evidence whatsoever of any acute or chronic nasal or sinus 
disease.  

Pursuant to a November 1999 VA orthopedic examination, the 
examiner concluded that the veteran's hands were normal.  

By February 2000 rating decision, the RO granted service 
connection for right foot scars resulting from the removal of 
plantar warts in service.  A noncompensable rating was 
assigned.  

At the August 2000 personal hearing at the RO, the veteran 
testified that he was first treated for a sinus condition in 
service and that treatment continued thereafter.  

In December 2000, the veteran told VA medical staff that he 
"wanted something for his sinuses."  Medication was 
prescribed.  

In February 2001, the veteran sought treatment for a back 
ache and knee pain.  On examination, he denied having sinus 
pain.  

On September 2001 VA examination of the feet, the veteran 
reported a scar from a plantar wart on the right foot.  The 
examiner was unable to find the scar on objective 
examination.  

A November 2001 VA progress note reflects complaints of a 
sinus problem that began one week prior thereto.  Sinusitis 
was diagnosed and antibiotics were prescribed.  

At a November 2001 personal hearing at the RO, the veteran 
asserted that a sinus problem began in service and had 
persisted since.  He stated that he used nasal spray to treat 
the symptoms.  

In January 2002, the veteran complained of sinus congestion.  
A January 2003 X-ray study of the paranasal sinuses revealed 
normal sinuses.  

An April 2004 medical notation made reference to "left wrist 
problems."  No elaboration was provided.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection for Claimed Sinus and Hand Disorders

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim of service connection is filed, there must be an 
initial finding of a current chronic disability.  Although 
the appellant may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With respect to the claimed sinus disorder, the Board finds 
that no current disability is shown.  Indeed, on the most 
recent X-ray study in January 2003, the veteran's sinuses 
were found to be essentially normal.  No sinus disorder was 
found pursuant to an October 1999 VA medical examination.  

In order for service connection for a sinus disorder to be 
granted, a current disability must be shown.  38 C.F.R. 
§ 3.303(b).  The veteran has sought occasional treatment for 
sinus-related symptomatology over the years.  In light of the 
objective findings indicating normal sinuses, service 
connection must be denied.  

The Board emphasizes, moreover, that a current disability 
must be shown in order for service connection to be granted.  
See Gilpin, supra.  No present chronic sinus disorder has 
been found on examination or radiologic study.  Id.; 
38 C.F.R. § 3.303.  

At his hearings, the veteran asserted that he suffered from a 
sinus disorder that originated in service.  The veteran, 
however, has not presented competent evidence to support his 
assertions of having chronic sinus disability due to service.  
Espiritu, supra.  

There is scant reference to the hands in the record.  In 
November 1999, on examination, the veteran's hands were found 
to be normal.  In April 2004, left wrist pain was mentioned 
in a medical notation without further elaboration.  

There is no competent evidence of a current disability of the 
hands.  In the absence of a present disability of the hands, 
service connection for such a disability cannot be granted.  
Gilpin, supra; 38 C.F.R. § 3.303.  

In making the foregoing determinations regarding entitlement 
to service connection, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision with regard to either of the foregoing issues.  See 
also 38 C.F.R. § 3.102; Gilbert, supra.  


Increased Rating for the Service-Connected Right Foot Scar

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected right foot scar has been 
rated by the RO under the provisions of Diagnostic Code 7805.  
38 C.F.R. § 4.118.  

The regulations pertaining to the evaluation of skin 
disorders were revised effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  See VAOPGCPREC 
3-00.  

Prior to August 30, 2002, the criteria under Diagnostic Code 
7803, superficial scars, poorly nourished with repeated 
ulceration, warranted a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  

Under Diagnostic Code 7804, superficial scars, tender and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Note: The 10 percent rating under DC 7804 will 
be assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating my exceed the amputation value for the limited 
involvement.  10 percent is also the maximum allowable 
evaluation under this diagnostic code.  

Under Diagnostic Code 7805, other scars were to be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-5 (as in effect prior to August 
30, 2002).  

Diagnostic Codes 7801 and 7802 are not discussed because they 
are not relevant in this case, as under the old criteria they 
referred to scars associated with third and second degree 
burns.  

Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq.cm.); area or areas exceeding 72 square inches (465 
sq.cm.) warrant a 30 percent evaluation; area or areas 
exceeding 12 square inches (77 sq.cm.) warrant a 20 percent 
evaluation and area or areas exceeding 6 square inches (39 
sq.cm.) warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 
sq.cm.) or greater warrant a 10 percent evaluation.  Ten 
percent is the maximum allowable evaluation under this 
diagnostic code.  Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk will be separately rated and 
combined in accordance with § 4.25.  Note (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.  

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  Ten percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, superficial scars, painful on 
examination, warrant a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.  See 38 C.F.R. § 
Part 4, Diagnostic Codes 7801-5 (2004).  

The veteran has not asserted having right foot scar 
symptomatology, and the record is virtually silent with 
respect to such a scar.  On September 2001 VA examination of 
the feet, the examiner was unable to find the scar on 
objective examination.  

Under the old criteria, a compensable evaluation is not 
warranted under any of the potentially applicable Diagnostic 
Codes enumerated hereinabove.  

The old Diagnostic Code 7803 is inapplicable because the 
veteran's right foot scarring has not been shown to be poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118 
(2002).  

Diagnostic Code 7804 does not apply because the scarring has 
not been described as tender and painful.  Id.  

Under the former Diagnostic Code 7805, other scars were to be 
rated on limitation of function of the part affected.  Id.  
The record is silent with respect to whether right foot 
scarring has caused limitation of right foot function.  

Under the new criteria, Diagnostic Codes 7801 and 7802 do not 
apply as they pertain to scarring and disfigurement of the 
face.  38 C.F.R. § 4.118 (2004).  The new Diagnostic Code 
7803 does not apply because the veteran's right foot 
scarring, to the extent that it is present, is not shown to 
be unstable.  Id.  A rating under Diagnostic Code 7804 is not 
warranted because right foot scarring has not been said to be 
painful on examination.  

Under the new Diagnostic Code 7805 compensable evaluation is 
not warranted.  Id.  Under the revised Diagnostic Code 7805, 
other scars are rated on limitation of function of the part 
affected.  

There has been no showing, either subjective or objective, 
reflecting limitation of right foot function due to scarring.  
Without adverse right foot symptomatology, only a 
noncompensable evaluation can be granted.  See 38 C.F.R. 
§ 4.31.  

Symptomatology of right foot scarring has not fluctuated 
during the course of the appeal, and a staged rating is not 
warranted.  Fenderson, supra.

In this case, because the veteran suffers no discernible 
symptomatology resulting from a right foot scar, a 
compensable evaluation is not warranted.  



ORDER

Service connection for a sinus disorder is denied.  

Service connection for a hand disorder is denied.  

A compensable evaluation for the service-connected a right 
foot scar is denied.  



REMAND

It appears that the veteran had athlete's foot in service.  
The RO must schedule a VA examination to determine whether 
the veteran suffers from a related disorder of the feet.  

The veteran complained of headaches in service.  Indeed, 
headaches were noted by the examiner on the separation 
physical examination report.  A VA examination to determine 
whether the veteran suffers from chronic headaches must be 
scheduled.  

On the service discharge examination, the examiner noted 
complaints of neck pain.  The RO must schedule a VA 
examination in order to determine whether the veteran suffers 
from a neck and/or shoulder disability due to service.  

The veteran complained of left hip pain in service.  Although 
no disability was found at that time, a VA examination must 
be scheduled in order to determine whether the veteran 
suffers from a current left hip disability.  

The veteran voiced complaints of stress in service.  Also in 
service, the veteran was brought for psychiatric treatment 
after voicing suicidal ideation to a friend.  An adjustment 
disorder was found.  Following service, a VA examiner 
determined that the veteran suffered from no Axis I 
psychiatric disorder due to service.  

More recently, major depressive disorder and post-traumatic 
stress disorder have been diagnosed.  Thus, the RO should 
schedule a VA psychiatric examiner to determine whether the 
veteran suffers from any current acquired psychiatric 
disorders due to service.  

The service-connected right knee disability has been rated at 
10 percent by the RO.  He asserts that his right knee 
symptomatology has worsened and merits an increased 
disability rating.  It has been several years since the 
veteran's right knee disability has been evaluated for rating 
purposes.  

With respect to the matter of special monthly compensation, 
the Board defers further action pending completion of the 
development requested hereinabove.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should schedule a VA 
examination to determine the veteran has 
a current skin disorder of the feet due 
to service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

2.  The RO should schedule a VA 
examination to determine whether the 
veteran suffers from headaches due to 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule an examination 
to determine whether the veteran suffers 
from a neck, shoulder or left hip 
disorder due to service and to ascertain 
the current severity of the service-
connected right knee disability.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO must schedule a VA psychiatric 
examination to determine whether the 
veteran suffers from an innocently 
acquired psychiatric disorder due to 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, which reflects consideration of 
all additional evidence, and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


